Citation Nr: 0523378	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder.

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service medical records are presumed to 
have been burned in the 1973 fire at the National Personnel 
Records Center.  

2.  There is competent evidence of a diagnosis of post-
traumatic stress disorder based upon the in-service stressors 
described by the veteran.

3.  The veteran's experiences are partly corroborated by a 
report of activities of the 10th Field Artillery Battalion 
and the 3rd Infantry Division and his DD214 is not 
inconsistent therewith.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

In addition to the criteria set forth above, service 
connection for post-traumatic stress disorder requires (1) 
medical evidence diagnosing the condition in accordance with 
the applicable criteria, (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004); Anglin v. West, 11 Vet. App. 361, 367 (1998); see 
also Cohen v Brown, 10 Vet. App. 128 (1997).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD214 shows that he had one year, eight months, 
and nine days of foreign service and that he received the 
Korean Service Medal with two service stars.  

In statements received by the veteran and in testimony he 
provided before the undersigned in July 2005, he states that 
during his first tour in Korea he was with the 10th Field 
Artillery Battalion and the 3rd Infantry Division.  He states 
his duty was that of a forward observer and estimates his 
arrival as being in the fall of 1951.  The veteran asserts 
his unit received incoming rounds from the enemy and in 
approximately February 1952, his lieutenant was shot and 
killed.  He also states that he received shrapnel wounds from 
the incoming fire.  

A January 2004 VA psychiatric evaluation report shows the 
veteran reported the stressors described above and the 
examiner diagnosed post-traumatic stress disorder.  He stated 
that based upon the stressors the veteran had reported and 
the symptoms the veteran described and demonstrated 
established a finding he had post-traumatic stress disorder. 

2002 VA treatment reports and treatment reports from the Vet 
Center show diagnoses of post-traumatic stress disorder.

The veteran has submitted multiple pages of a report of the 
activities of the 10th Field Artillery Battalion and the 3rd 
Infantry Division in 1951 and 1952.  They show that the unit 
received incoming fire from the enemy on multiple occasions.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for post-traumatic stress disorder.  Initially, it 
must be noted that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

In considering the benefit-of-the-doubt rule, the Board finds 
that the veteran's stressor of having received incoming fire 
from the enemy has been corroborated by the report of the 
activities of the 10th Field Artillery Battalion and the 3rd 
Infantry Division.  The Board is aware that the veteran's 
DD214 does not show that he was associated with that unit; 
however, the Board finds that reasonable doubt allows it to 
find that the veteran was associated with that unit.  
Specifically, along with the veteran's application for 
compensation and pension, received in September 2002, he 
attached an "Information in support of claim for service 
connection for post-traumatic stress disorder," where he 
described his in-service stressors and indicated that such 
stressors had occurred while he was associated with the 10th 
Field Artillery Battalion and the 3rd Infantry Division.  On 
the report of activities, there is a stamp on there that 
indicates that the National Archives and Records 
Administration declassified those documents in August 2003.  
Thus, it would seem unlikely that the veteran would know that 
such unit received incoming fire prior to the 
declassification unless he was present in Korea at that time.  
Further, based upon the testimony provided by the veteran 
before the undersigned, his story is credible.  As a result 
of these facts and the application of the benefit-of-the-
doubt rule, the Board finds that the veteran's in-service 
stressor of receiving incoming fire by the enemy has been 
corroborated.  

As to a diagnosis of post-traumatic stress disorder and the 
evidence of a link between the diagnosis of post-traumatic 
stress disorder and the in-service stressor, there is 
competent evidence of both findings.  In the January 2004 VA 
psychiatric evaluation report, the examiner made a finding 
that the symptoms the veteran demonstrated were that of post-
traumatic stress disorder, which he associated with the in-
service stressor that the veteran has consistently reported.  
See 38 C.F.R. § 3.304(f).

Accordingly, based upon the above findings and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that the veteran has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f); see 
Cohen and Pentecost, both supra.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


